DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 Jun. 2021.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“at least one distributor member” in claim 1; the limitation does not have a function and “distributor” has sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend upon claim 1.
Claim 8 recites the limitation "the point". There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the region". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 5 recites “wherein the at least one screen is at least partially a carbon composite material” and claim 1 recites “at least one of the at least one screen made at least partially of a carbon composite material”, where the claim 5 limitation does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. US 6,293,526 and further in view of “Column internals Our complete program for optimal performance” RVT, published Dec. 2014 (hereafter RVT).


at least one distributor member (11) having two or more outlet openings (12) for an outflow of liquid in the form of jets (col 2 lines 27-53); and
at least one screen (6) arranged in front of the outlet openings so that liquid jets outflowing through the outlet openings of the at least one distributor member impinge onto the surface of the at least one screen and are deformed thereon to thin flowing liquid films (col 2 lines 27-53).
Fischer does not teach:
at least one of the at least one screen made at least partially of a carbon composite material, the carbon composite material being a material made of a matrix of plastic or carbon in which at least one constituent material is dispersed.
RVT teaches column internals (“Column Internals, page 2) wherein carbon reinforced carbon is temperature and chemical resistant (page 16, Special constructions) and has high structural stability (Example, page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the carbon composite material of RVT (page 16, Special constructions) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
The modification would result in at least one of the at least one screen made at least partially of a carbon composite material, the carbon composite material 
Further, MPEP §2144.07 states that a prima facie case of obviousness exist to choose a known material based on its suitability for its intended use.

Regarding claim 2, Fischer in view of RVT teaches all the limitations of claim 1. 
Fischer does not teach wherein the carbon composite material is a fiber reinforced carbon.
RVT teaches wherein the carbon composite material is a fiber reinforced carbon (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the fiber reinforced carbon material of RVT (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
Further, MPEP §2144.07 states that a prima facie case of obviousness exist to choose a known material based on its suitability for its intended use.

Regarding claim 3, Fischer in view of RVT teaches all the limitations of claim 1. 

RVT teaches wherein the carbon composite material is a carbon fiber reinforced carbon (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the carbon fiber reinforced carbon material of RVT (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
Further, MPEP §2144.07 states that a prima facie case of obviousness exist to choose a known material based on its suitability for its intended use.

Regarding claim 4, Fischer in view of RVT teaches all the limitations of claim 1. 
Fischer does not teach wherein at least one of the at least one screen consists of the carbon composite material.
RVT teaches wherein the carbon composite material (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen 
The modification would have resulted in wherein at least one of the at least one screen consists of the carbon composite material.
Further, MPEP §2144.07 states that a prima facie case of obviousness exist to choose a known material based on its suitability for its intended use.

Regarding claim 5, Fischer in view of RVT teaches all the limitations of claim 1.
Fischer does not teach wherein at least one of the at least one screen consists of the carbon composite material.
RVT teaches wherein the carbon composite material (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the carbon composite material of RVT (Example, page 17) in order to have high temperature resistance, high chemical resistance, and high structural stability (page 16, Special constructions; Example, page 17).
The modification would have resulted in wherein the at least one screen is at least partially a carbon composite material.


Regarding claim 7, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches where the liquid distributor is designed for a packing column (col 1 lines 5-10), wherein the at least one distributor member has a trough shape (shown in Figs 3-5; col 1 lines 40-45) and the at least one screen is arranged so as to shield the outlet openings against a gas stream flowing upwardly (col 2 lines 54-57).

Regarding claim 8, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches wherein the at least one screen is arranged in front of the outlet openings so that in the event of a maximum outflow of liquid, the liquid jets outflowing through the outlet openings of the at least one distributor member impinge onto the surface of the at least one screen at angles of less than 60° (col 2 lines 45-55), and each of the angles is an angle between the direction of liquid jet outflowing through the outlet openings and the tangent at the point of the surface of the screen, where the liquid jet impinges (col 2 lines 45-55).

Regarding claim 9, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches wherein at least one of the at least one screen has a shape of a sigmoidal curve in a vertical direction as well as in a jet-parallel section, and the sigmoidal curve is curved downwardly or has a largely constant curvature in the 

Regarding claim 10, Fischer in view of RVT teaches all the limitations of claim 1. Fischer further teaches wherein the at least one screen is arranged in front of the outlet openings so that liquid jets outflowing through the outlet openings of the at least one distributor member impinge onto the surface of the at least one screen essentially tangentially (col 3 lines 14-25).

Regarding claim 11, Fischer in view of RVT teaches all the limitations of claim 1. 
Fischer does not teach wherein the at least one distributor member is a metal or a plastic, the metal is titanium, tantalum or zirconia, or the at least one distributor member is a carbon composite material. 
RVT teaches where tantalum is temperature and chemical resistant (page 16 Special constructions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Fischer screen (6) by incorporating the tantalum of RVT (page 16 Special constructions) in order to have high temperature resistance and high chemical resistance (page 16, Special constructions).

Further, MPEP §2144.07 states that a prima facie case of obviousness exist to choose a known material based on its suitability for its intended use.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of RVT as applied to claim 1 above, and further in view of Siver “Mechanistic Effects of Porosity on Structural Composite Materials” UCLA Electronic Theses and Dissertations published 2014 accessed at <https://escholarship.org/uc/item/7gz7m8b3> (hereafter Siver).

Regarding claim 6, Fischer in view of RVT teaches all the limitations of claim 1.
Fischer does not teach wherein the carbon composite material has a porosity of 5 to 30%.
Siver teaches where the manufacture of carbon composite materials induces a porosity (page 8, section 1.3), where using cheaper materials achieve the desired performance (page 13, section 2.1), and where the carbon composite has predictable strength properties between 0 and 40% porosity (page ii, abstract).
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose a portion of the overlapping 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEPHEN HOBSON/Examiner, Art Unit 1776